Citation Nr: 0334553	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  97-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arthritis and disc 
disease of the cervical spine, claimed as secondary to a 
service-connected right knee disability, to include the 
preliminary matter of whether the veteran timely submitted a 
substantive appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1959 to December 1959, and from April 1963 to May 1969.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has provided the veteran notice of the 
VCAA.  See letters dated in August 2001 and April 2002.  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the VCAA letters sent to the veteran provided him 60 
days to respond; however, the April 2002 letter went on to 
inform him that evidence submitted within a year would be 
considered.  As this case is being remanded anyway for 
additional development or to cure a procedural defect, the RO 
must take the opportunity to inform him that notwithstanding 
any information previously provided, a full year is allowed 
for response to VCAA notice.  

As was previously noted, this appeal is from a January 1996 
rating decision; the veteran was provided notice of that 
decision February 8, 1996.  His notice of disagreement (NOD) 
was received on December 6, 1996.  A statement of the case 
(SOC) was issued on December 17, 1996.  For a substantive 
appeal to be timely in those circumstances, it would have to 
be received within the later of the following: One year from 
the notice of the rating decision (February 8, 1997), or 60 
days from the issuance of the SOC (February 15, 1997).  As 
February 15, 1997 is the later date, for the substantive 
appeal to be timely, it would have to be received by that 
date.  See 38 C.F.R. § 20.302.  A VA Form 9, (substantive 
appeal) dated January 14, 1997, is date stamped received 
August 20, 1997.  A cover letter from the veteran's 
representative, dated August 7, 1997, also with a date stamp 
of August 20, 1997, reflects that the VA Form 9 was an 
attachment.  As there is no prior substantive appeal of 
record, it would appear that the substantive appeal was 
untimely.  Indeed, a handwritten notation on the Form 9 
(apparently by someone at the RO) states that the appeal was 
not timely filed.  However, another notion, initialed by 
"SM," states "VA form 9 accepted as received 1-14-97."  
(This second notion appears to have been made on August 26, 
1997.)  The RO initially informed the veteran that his appeal 
was untimely; however, after he expressed disagreement 
regarding the finding of untimeliness, a June 2001 
supplemental statement of the case (SSOC) noted that a 
substantive appeal was received on January 14, 1997, in 
effect informing him that his substantive appeal was timely.  
The basis for the determination that the substantive appeal 
was timely received on January 14, 1997 is not evident from 
the record.  Timeliness of substantive appeal is a 
jurisdictional matter on which the Board must make its own 
determination.  Inasmuch as there is no explanation why 
someone at the RO determined that the VA Form 9 was received 
on January 14, 1997, (and not in August of that year as date-
stamped and reflected by the accompanying cover letter) 
clarification is necessary; unless jurisdiction is 
established, the Board may not proceed with a merits review 
of the claim.

In his VA Form 9 received on August 20, 1997, the veteran 
indicated that he desired a local hearing prior to a hearing 
before a Veterans Law Judge.  He also indicated his desire 
for both a local hearing and a hearing before a Veterans Law 
Judge in a VA Form 9 received on November 20, 1997.  In April 
1998 he informed the RO that he wanted a hearing before a RO 
hearing officer.  In a VA Form 9 dated in June 1999 he 
requested a hearing before a Veterans Law Judge at the RO.  
He was informed by August 2003 letter that a hearing before a 
Veterans Law Judge was scheduled at the RO September 17, 
2003.  He withdrew that request.  See undated VA Form 21-
4138.  However, there is still an outstanding request for a 
hearing before a local hearing officer.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ascertain who made the 
determination and the notation on the VA Form 9, 
received August 20, 1997, that the substantive 
appeal was received January 14, 1997 and obtain 
from that person an explanation of the basis for 
that determination.  If any further fact-finding is 
needed to ascertain whether the substantive appeal 
in this case was timely (i.e., when the VA Form 9 
was actually received), such further development of 
the facts should be accomplished.  The RO should 
review the matter of timeliness of the substantive 
appeal in light of all additional information 
obtained, and inform the veteran and his 
representative of the determination.  

2.  The RO should ensure that all VCAA- mandated 
notice requirements are met.  The notice should 
specifically address the matter of timeliness of 
substantive appeal, and the veteran should be 
advised that notwithstanding any previous 
instructions, a year is afforded for response to 
VCAA notice.  See Quartuccio, PVA, supra.

3.  The RO should ascertain whether the 
veteran still desires a local hearing at 
the RO.  If so, the RO should arrange for 
such a hearing.  All communications with 
the veteran in this regard should be 
documented in his claims file.  The case 
should then be processed in accordance 
with established appellate practices.  If 
he no longer desires a hearing the RO 
should review the claim in light of 
everything added (if applicable) to the 
record since their last review.  If the 
claim remains denied, the RO should issue 
an appropriate SSOC and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

The purposes of this remand are to ensure due process, 
satisfy notice requirements, and provide for adequate 
development of the record.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


